Title: To John Adams from Joseph Delaplaine, 24 December 1815
From: Delaplaine, Joseph
To: Adams, John


				
					Dear sir
					Philada. Decr. 24th: 1815.
				
				I have received you very obliging favour, & thank you for you kindness in promising to sit to Mr. Morse, for your portrait for me. I enclose a letter for him in which I have requested him to wait on you at Your house, and I will pay every expence attending his journey. Do me the favour of sending it to him enclosed in one from yourself, in which be pleased to invite him.—I am extremely desirous to have a portrait of you, & as soon as your son John Quincy Adams arrives, I shall request him to sit also for his.—I have had a fine portrait of Rufus King Esqr. & Judge Washington taken for me. They both obligingly sat for me to a painter in this City.— With perfect respect & esteem / I am your Obed hume st
				
					Joseph Delaplaine
				
				
					P.S. Have the goodness dear sir, to drop me a letter containing a little sketch of your life. I mean principally facts; I want them to make a Biography from.—I want the names of your parents—where they were born—where you were born & when—your education & at what Schools—your profession—when you first came into public life—the early part  you took in the Revolution—& other facts which you may deem proper. & if not too troublesome the same facts of your brother the late Samuel Adams Esqr. whose portrait & life will also appear in my work.—No party politics will appear in my work, and no man’s life will be written with disgusting panegric. Nothing will appear but a dignified, plain, concise statement of facts.  
				
			